Citation Nr: 0411874	
Decision Date: 05/06/04    Archive Date: 05/14/04

DOCKET NO.  03-18 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to an increased rating for service-connected 
post-traumatic stress disorder (PTSD), currently rated as 50 
percent disabling. 


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The veteran had active duty service from July 1964 to June 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in May 2003, a 
statement of the case was issued in June 2003, and a 
substantive appeal was received in June 2003.  

The May 2003 rating decision deferred consideration of the 
issue of entitlement to a total rating based on individual 
unemployability and also proposed a finding that the veteran 
was incompetent for VA purposes.  Neither of these issues is 
in appellate status at this time.

The veteran's previous representative is no longer authorized 
to represent appellants before the Board.  The veteran was 
advised of this development by letter in March 2004 and 
afforded a 30-day period to designate another representative.  
No response was received from the veteran during the 30-day 
period.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.


REMAND

At the time the veteran made a claim for entitlement to 
individual unemployability in April 2003, he additionally 
requested that VA obtain his Social Security Administration 
disability file.  These records do not appear to be included 
in the claims file.  Although the veteran requested the 
records in connection with the individual unemployability 
issue which is not in appellate status, it is quite possible 
that any administrative and medical records associated with 
the Social Security disability claim would be relevant to the 
increased rating for PTSD issue now before the Board.  
Although the Board regrets further delay in appellate review, 
appropriate action to obtain all records associated with any 
Social Security claim must be accomplished before 
adjudication can be made on the merits of his increased 
rating claim.  See generally Murincsak v. Derwinski, 2 Vet. 
App. 363, 372 (1992) (VA must obtain records from the Social 
Security Administration and give appropriate consideration 
and weight to such evidence in determining whether to award 
or deny VA benefits).   

Accordingly, this case is REMANDED for the following actions:

1.  The RO should review the record and 
take any appropriate action necessary to 
comply with all notice and assistance 
requirements set forth in the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002),  implementing 
regulations, now codified at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003), and pertinent case law.  The RO 
should ensure that the veteran has been 
furnished proper notice in compliance 
with 38 C.F.R. § 3.159(b)(1), including 
notice of (a) the information and 
evidence not of record that is necessary 
to substantiate his claims, (b) the 
information and evidence that VA will 
seek to provide, and (c) the information 
and evidence that the veteran is expected 
to provide.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002).  

2.  Any VA mental health clinic records 
subsequent to June 2003 should be 
obtained and associated with the claims 
file. 

3.  The RO should contact the Social 
Security Administration and request 
copies of any decisions regarding 
disability claim(s) made by the veteran 
together with copies of all medical 
evidence associated with such claim(s).  

4.  After completion of the above and any 
additional development that the RO may 
deem necessary, the RO should then review 
the expanded record and determine if an 
increased rating for PTSD is warranted.  
If not, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  The case should then be 
returned to the Board for appellate 
review.  

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




